Citation Nr: 1232513	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The March 2010 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a back disability.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

When the case was last before the Board in December 2011, the claim of entitlement to service connection for a back disability was reopened and the claim for service connection on the merits was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A back disability was not noted at service entry.

2.  The Veteran's current back disability was not present during service or within one year of active service, and it is not caused by or related to any incident of service, to include the undocumented 1967 or 1968 injury while the Veteran was breaking down tires.


CONCLUSION OF LAW

A back disability was not incurred or aggravated during active service, and the incurrence or aggravation of a back disability during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in August 2009.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in March 2010.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, VA medical records, private treatment records, and a VA examination report are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the January 2012 VA examination report obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran, to include discussion of his symptoms and complaints, and it contains an adequately supported opinion.  The examiner considered all of the pertinent evidence of record.  In sum, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its December 2011 remand.  Specifically, the December 2011 Board remand instructed the RO to afford the Veteran a VA examination in order to determine the nature and etiology of the current back disability.  The Board finds that the RO has complied with the Board's instructions and that the January 2012 VA examination report substantially complies with the Board's December 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that he is entitled to service connection for a back disability because his current back disability is the result of an in service injury in 1967 that he suffered while breaking down tires.  In support of his claim, the Veteran's wife submitted a statement in September 2009 indicating that she recalled her husband hurting his back in service while stationed in Germany breaking down truck tires and that he has had back problems ever since.

A review of the service treatment records shows that examination of the spine at induction in December 1965 was normal.  However, at service entrance, the Veteran marked "yes" to the question of whether he then had, or had ever had, recurrent back pain.  There are no entries in the service treatment records documenting any complaints or findings regarding the Veteran's back.  At service separation, the Veteran denied recurrent back pain, and the separation examination report notes normal spine examination.

The post-service medical evidence first documents back complaints in 2006, with no references to military service.  Specifically, a November 2006 private chiropractic practice note indicates that the Veteran was seen for complaints of severe low back pain and left leg numbness.  Examination of the lumbar spine revealed edema and muscle spasms, bilaterally.  Electrical muscle stimulation was administered to the lumbar region.  The Veteran was instructed not to lift anything over five pounds and to use ice.  Records from the chiropractic clinic through September 2007 note continued low back pain and the continued use of electrical muscle stimulation to the lumbar region.  

Records associated with a Social Security Administration (SSA) disability benefits determination note that the Veteran had a stroke and has heart disease.  As a result of the associated dizziness and nausea, he cannot operate his truck.  It was also noted that the Veteran's hobbies include raising and training horses for nearly 25 years.  He stated that he participates in this activity normally every day, but since his health has deteriorated, he cannot spend any time with his horses.  The Veteran's SSA disability benefits records do not reference any complaints about his back.

A July 2009 letter from a private physician, Dr. S., states that the Veteran has been a patient over the past year for chronic and unremitting low back pain.  It notes that the Veteran was injured while on active duty.  He was a truck driver in the Army and then was transferred to a shop as a mechanic performing tire breakdowns.  During this duty assignment, he developed marked low back pain, and was seen in the infirmary.  Lumbar spine strain was diagnosed.  This was a reoccurring process over the next few years and has continued and worsened since the original injury.  Over the past two years, the pain has intensified.  An MRI reveals significant disc involvement, degenerative in nature, with broad based disc bulges, and mild narrowing.  The impression was marked degenerative lumbar spine disease with disc involvement and mild to moderate impingement leading to a radicular component.  Dr. S. opined that it is more likely than not that the Veteran's back diagnosis is directly related to his original in service injury breaking down tires.

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The July 2009 medical opinion does not contain any rationale whatsoever.  Therefore, the July 2009 private medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

A January 2012 VA examination report notes that the claims file was reviewed.  It was noted that the Veteran said he was raised and worked on a farm prior to entering military service.  While working on the farm, he experienced some back pain prior to service.  The Veteran also said he had back pain during basic training from truck driving and then breaking down tires.  He indicated that while working in the shop breaking down the tires, he hurt his back during late 1967 or early 1968, but there is no documentation available.  The Veteran stated that after service, he has been having ongoing back problems.  He indicated that he worked as a welder and fitter in 1969 and then as a truck driver.  When he worked as a welder and fitter, he pulled his back muscle and was treated at a private clinic, but no records were available.  After that, he was treated by chiropractors and Dr. S.  He stated that he had an MRI done, which revealed degenerative disease of the lumbar spine.  He stated that he currently had back pain.  He was a truck driver until 2002 and since then has been on SSA disability due to heart condition and strokes.  The examiner opined that the Veteran's current back disability is less likely than not incurred in or caused by the Veteran's active service, to include the injury in 1967 breaking down tires.  The examiner stated that there is no definitive diagnosis of a lower back condition that existed prior to service; it was only mentioned by the Veteran that he had recurrent back pain prior to service.  The examiner stated that the current degenerative changes of the back are not related to military service, including the undocumented 1967 injury because there is no evidence of any injury in service and his current lower back condition is only mild degenerative disease, which is a normal wear and tear process of his age and occupations as a truck driver, a welder and fitter, and other events or injuries that occurred after he was discharged from active service, including the injury in 1969 while he was working as a welder and fitter for which he was treated at a private clinic.  The examiner also stated that there is no evidence of a permanent aggravation of any preexisting lower back pain during service.  The examiner commented that Dr. S.'s opinion in favor of the claim is only based upon the Veteran's self-reported history.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that entitlement to service connection for a back disability should be denied. 

Initially, the Board notes that a back disability was not noted on entry.  While the Veteran did report at service entry that he had then had or had ever had recurrent back pain, a history such as this provided by the Veteran does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As such, the Veteran is presumed sound at service entry.

In order to rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  There is no evidence whatsoever showing that the Veteran had any diagnosis of a back disability prior to service, and the January 2012 VA examiner found that a back disability was not present prior to service.  Therefore, the presumption of soundness is not rebutted, and the claim must be considered on a direct service connection basis.

Although the service treatment records do not substantiate the Veteran's account of having injured his back during service breaking down tires in 1967 or 1968, his wife has confirmed the injury.  As such, the Board concedes the in-service back strain injury.  

Additionally, the Veteran and his wife have alleged continuity of back symptomatology since service.  In this regard, the Board does note that the first evidence of back problems is from private chiropractic clinic notes from November 2006.  At this time, however, the Veteran did not mention any in-service injury or any ongoing symptomatology since service.  

Moreover, the Board notes that the Veteran's SSA disability benefits records are silent with regard to the Veteran's back.  Instead, they show a 25 year history of raising and training horses.  The Board finds as a factual matter, that an individual who has personally raised and trained horses for 25 years without problems or without mention of an ongoing back problem is inconsistent with the Veteran's self-reported history of ongoing back problems since service.

In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms regarding his back.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   Consequently, the lack of any mention of ongoing back complaints since service separation (nearly forty years earlier) at the chiropractic clinic in 2006 and 2007 and the 25 year history of raising and training horses both raise doubts about the credibility of the Veteran's self-reported history of ongoing back symptomatology since service.

The only medical opinion with a well-supported rationale is against the service connection claim.  In this regard, the January 2012 VA examiner found, after reviewing the claims file, examining the Veteran, and considering his contentions, that the Veteran's back disability is less likely than not related to military service, to include the in-service injury in 1967 or 1968 breaking down tires.  Instead, the examiner found that the current back disability is more likely related to age, the normal wear and tear process, and the Veteran's post-service occupations as a welder and fitter and truck driver.  The examiner reasoned that this is because of the mild nature of the degenerative disease, which is more consistent with normal wear and tear process based upon the Veteran's age and reported occupational history.

In making the above determination, the Board has considered the Veteran's assertions that he has an back disability which is etiologically related to the 1967 or 1968 in-service back injury.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that his current back disability was caused by his active service, to include the back injury therein.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his back disability is related to an incident of active service.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a back disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the onset and diagnosis of a back disability requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, and his in-service back injury has been conceded, his statements as to the cause of his current back disability do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his back disability in this case do not constitute competent medical evidence on which the Board can make a service connection determination. 

The Board finds that the preponderance of the evidence is against the claim for service connection for a back disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a back disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


